Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 6 have been amended. Claims 1-6, 8-13, 21, and 23-27 were previously allowed in the application, with claims 1, 6, and 21 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2019 has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the most recent Office Action, mailed on 20 August 2020.
However, in the context of newly amended claims 1, 6, and 21, the prior art of record does not teach each and every limitation in the ordered combination as set forth.  For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest at least that training the conditional variational autoencoder (CVAE) comprises: receiving a set of training data items, wherein the training data items comprise: one or more facial position descriptor associated with one or more respective time steps, said one or more facial descriptors being configured to modify the position of one or more facial elements associated with a facial mesh; and one or more respective audio descriptors representative of audio data associated with the one or more time steps; processing one or more of the training data items using the encoder to obtain latent space distribution parameters; sampling a latent vector from a latent space distribution based on the latent space distribution parameters; processing the latent vector and the audio descriptor using the decoder to obtain facial animation data comprising a facial position output configured to deform the facial mesh by modifying the position of one or more of said facial elements in accordance with the latent vector and the audio descriptor; calculating a loss value based at least in part on a comparison of the facial position output and the facial position descriptor of at least one of the one or more training data items; and updating parameters of the conditional variational autoencoder. Accordingly the subject matter of claim 1 and claims depending thereon are found to be allowable.  
With respect to claims 6 and 21, the prior art of record does not teach or reasonably suggest when considered as a whole with the remaining limitations process the latent vector and the audio descriptor using a decoder of a trained conditional variational autoencoder to obtain facial animation data comprising a facial position output configured to deform a facial mesh by modifying the position of one or more facial elements associated with the facial mesh in accordance with the latent vector and the audio descriptor.  Accordingly the subject matter of claims 6 and 21 is found to be allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to claims 6 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613